Citation Nr: 0802501	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

Hearings on this matter were held before a Decision Review 
Officer in August 2006, and before the undersigned Veterans 
Law Judge sitting at the RO in September 2007.  Copies of the 
hearing transcripts have been associated with the file.

The veteran also perfected an appeal of the denial of service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder and anxiety disorder.  Service connection 
was granted in September 2007, and a 10 percent evaluation 
was assigned.  No appeal has been filed with respect to that 
rating, and the issue is not currently before the Board.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran currently meets the diagnostic criteria for PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.  The 
veteran was able to participate effectively in the processing 
of his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be also granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The DSM-IV 
sets forth specific criteria which must be met to establish a 
diagnosis of service connection for PTSD.  These are as 
follows:

A.  The person has been exposed to a traumatic 
event in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of self or others; and 

(2) the person's response involved intense 
fear, helplessness, or horror. . . .

B.  The traumatic event is persistently experienced 
in one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
        (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  
(4) intense psychological distress at exposure 
to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated 
with the trauma and numbing of general 
responsiveness (not present before the trauma), as 
indicated by three (or more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the 
trauma;
        (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or 
participation in significant activities;
        (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable 
to have loving feelings); or
(7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, 
children, or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

        (1) difficulty falling or staying asleep; 
        (2) irritability or outbursts of anger; 
        (3) difficulty concentrating;
        (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

The veteran has attributed PTSD to the following stressors: a 
basic training accident during which a grenade exploded 
within close proximity, but caused no injuries; witnessing a 
civilian attack a fellow servicemember with a knife; and 
encountering the aftermath of an accident in which member of 
his company had been run over by a truck and killed.  Service 
medical records indicate the veteran had a history of mental 
health issues both prior to and during service.  

The veteran has received mental health treatment from the 
Connecticut Behavioral Health Center (CBHA) since October 
2001.  At that time Axis I diagnoses were bipolar disorder, 
generalized anxiety disorder, and alcohol dependence in 
remission.  PTSD was not noted.    

Since January 2003, the veteran has attended individual 
therapy sessions at CBHA.  
Treatment records reflect that PTSD was not discussed until 
November 2004, at which point the veteran's therapist, Mr. 
S., wrote that the veteran had exhibited PTSD symptoms "for 
many years due to (illegible) things that observed [sic] 
while in the military."  No basis for his opinion was given.  
Notations from subsequent sessions indicated that the 
veteran's PTSD symptomatology was "improving."  In August 
2005, Mr. S., a social worker and a CBHA physician, Dr. A., 
co-authored an opinion diagnosing PTSD as a result of 
military service, exacerbated by a troublesome family 
situation.  There is no indication that the diagnosis 
conformed to DSM-IV criteria.  

In correspondence dated March 2007, Mr. S. indicated that the 
veteran's PTSD symptoms "have subsided, though flare-ups 
still occur."  In September 2007, he attributed the 
veteran's mental health issues primarily to generalized 
anxiety disorder.  PTSD, in his opinion, had "subsided a lot 
due to therapy and medication management."  

The veteran has also received mental health treatment from 
the Norwich (Connecticut) Vet Center.  An August 2005 opinion 
indicated that the veteran suffered from panic attacks, sleep 
impairment, mood swings, hypomania, and nightmares.  Axis I 
diagnoses were alcohol dependence in full remission, bipolar 
disorder, and anxiety disorder. 

The veteran received a VA examination in February 2007.  The 
examiner had the opportunity to review the claims folder 
prior to the examination.  The veteran's reported symptoms at 
the time of examination were mood swings, irritability, sleep 
impairment, an increased startle response, and impulsive 
behavior.  He had nightmares two to four times per month, but 
was not overly distressed by them.  There were no intrusive 
thoughts, although witnessing car accidents or cutting a 
finger often triggered memories of the truck accident and 
knife attack.  No re-experiencing of the grenade attack was 
reported.  There were "few" other avoidance symptoms.

The examiner concluded that the veteran's symptoms did not 
meet DSM-IV criteria.  The grenade incident, in his view, did 
not meet DSM-IV's criterion A.  The knife attack, while 
meeting criterion A, had not resulted in the avoidance 
symptoms necessary to sustain a PTSD diagnosis.  Further, the 
veteran had a history of mood disturbance, hypomania, 
depression and alcohol abuse that predated service.  Axis I 
diagnoses were bipolar disorder, anxiety disorder and alcohol 
abuse in remission.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 2007 VA examination report 
is persuasive evidence that the veteran does not have PTSD in 
accordance with DSM-IV criteria.  The examiner had the 
opportunity to review the claims file and to conduct a 
personal examination of the veteran.  The examiner 
specifically cited DSM-IV criteria and concluded that the 
criteria for a diagnosis of PTSD were not met.  The 
examiner's opinion that the veteran does not have PTSD is 
reasonably based.   

The VA examiner did not address the veteran's third stressor, 
the truck accident, based on his opinion that the incident 
was unverifiable.  Although the examiner should have analyzed 
this stressor, the Board finds no remandable error.  In fact 
the incident cannot be verified.  The veteran has not been 
able to provide a three-month date range that would allow 
researchers to attempt to verify his stressor, although he 
was advised of the need for this information at his hearing 
before the Decision Review Officer in August 2006. (Tr. 5, 
lines 5-14).  Thus, even if the stressor had conformed with 
DSM-IV criteria, entitlement to service connection would not 
be established.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Several CBHA medical reports include diagnoses of PTSD.  
However, the lack of objective evidence supporting the 
diagnoses calls undermines the probative value of the 
reports.  There is no evidence that the CBHA therapist 
conducted an objective examination of the veteran to 
determine whether his symptoms met DSM-IV criteria prior to 
his August 2005 conclusion that the veteran did indeed suffer 
from PTSD.  Further, in his March 2007 and September 2007 
correspondence, Mr. S. attributed the veteran's symptoms 
primarily to generalized anxiety disorder.  None of the 
clinical reports include a mental status interview together 
with a review of the claims folder, a recitation of pertinent 
medical history, and reference to DSM IV criteria to support 
a diagnosis of PTSD.  They are not as thorough as the 
February 2007 VA examination report and the Board must assign 
less weight to the CBHA private reports.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD that is related to service, service 
connection for PTSD cannot be granted.     


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


